Name: Commission Regulation (EEC) No 1796/91 of 24 June 1991 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  economic analysis
 Date Published: nan

 Avis juridique important|31991R1796Commission Regulation (EEC) No 1796/91 of 24 June 1991 concerning the classification of certain goods in the combined nomenclature Official Journal L 160 , 25/06/1991 P. 0040 - 0043 Finnish special edition: Chapter 2 Volume 8 P. 0021 Swedish special edition: Chapter 2 Volume 8 P. 0021 COMMISSION REGULATION (EEC) No 1796/91 of 24 June 1991 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 1056/91 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 107, 27. 4. 1991, p. 10. ANNEX Description of the goods Classification NC Code Reasons (1) (2) (3) 1. Warp-knit fabric. The warp consists of: - a yarn of white colour which forms the loops; - translucent strips of synthetic textile material of an apparent width not exceeding 5 mm. 6002 43 31 Classification is determined by virtue of General Rules 1 and 6 for the interpretation of the Combined Nomenclature, by Subheading Notes 1 (c) (i) and 2.A of Section XI and by the wording of CN codes 6002, 6002 43 and 6002 43 31. The weft is formed by one yearn of white colour. The yarns (warp and weft) of synthetic fibre represent 54 % by weight of the fabric. The translucent strips represent 46 % by weight of the fabric. This fabric is of the kind used for the manufacture of screens for greenhouses. (see sketch A) (*) 2. Warp-knit fabric. The warp consists of: - a yarn of white colour which forms the loops; - strips of synthetic material covered with aluminium of an apparent width not exceeding 5 mm. 6002 49 00 Classification is determined by virtue of General Rules 1 and 6 for the interpretation of the Combined Nomenclature, by Subheading Notes 1 (c) (i) and 2.A of Section XI and by the wording of CN codes 6002 and 6002 49 00. The weft is formed by one yarn of white colour. The yarns (warp and weft) of synthetic fibre represent 36 % by weight of the fabric. The strips of synthetic material covered with aluminium represent 64 % by weight of the fabric. This fabric is of the kind used for the manufacture of screens for greenhouses. (see sketch B) (*) 3. Warp-knit fabric. The warp consists of: - a yarn of white colour which forms the loops; - translucent strips of synthetic textile material of an apparent width not exceeding 5 mm - strips of synthetic material covered with aluminium of an apparent width not exceeding 5 mm. 6002 43 31 Classification is determined by virtue of General Rules 1 and 6 for the interpretation of the Combined Nomenclature, by Subheading Notes 1 (c) (i) and 2./A of Section XI and by the wording of CN codes 6002, 6002 43 and 6002 43 31. The weft is formed by one yarn of white colour. The yarns (warp and weft) of synthetic fibre represent 50 % by weight of the fabric. The translucent strips represent 33 % by weight of the fabric. The strips made of synthetic textile covered with aluminium represent 17 % by weight of the fabric. This fabric is of the kind used for the manufacture of screens for greenhouses (see sketch C) (*) 4. Pieces of non-wovens and of stitch-bonded goods, of various textile fibres, of small dimensions, roughly cut, either square or rectangular (generally 30-35 cms) or irregularly shaped. The pieces, some of which are worn, soiled or torn, are put up unsorted in bales (rags). 6310 90 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the texts of CN codes 6310 and 6310 90 00. These goods cannot be re-used as such and are fit only for the recovery of the fibres, the manufacture of paper or plastics, the manufacture of polishing materials, or for use as industrial wipers. 5. Pieces of non-wovens and of stitch-bonded goods, of various textile fibres, roughly cut. These pieces, some of which are worn, soiled or torn, are put up unsorted in bales. The bales contain small irregularly shaped pieces (approximately 30-35 cms) and a negligible quantity of larger dimensions (rags). 6310 90 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the texts of CN codes 6310 and 6310 90 00. These goods cannot be re-used as such and are fit only for the recovery of the fibres, the manufacture of paper or plastics, the manufacture of polishing materials, or for use as industrial wipers. (*) Sketches are merely of an illustrative nature. SKETCH A SKETCH B SKETCH C 1 Weft (formed by one yarn) 2 Warp (yarn which forms the loops) 3 Translucent strips of synthetic textile material 4 Strips of synthetic material covered with aluminium